[Cite as State v. Montanez, 2022-Ohio-3026.]


                                         COURT OF APPEALS
                                       RICHLAND COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :   JUDGES:
                                                  :
                                                  :   Hon. John W. Wise, P.J.
           Plaintiff-Appellee                     :   Hon. Patricia A. Delaney, J.
                                                  :   Hon. Craig R. Baldwin, J.
    -vs-                                          :
                                                  :   Case No. 22CA10
                                                  :
    SAMMY MONTANEZ                                :
                                                  :
                                                  :
           Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Richland County Court
                                                      of Common Pleas, Case No.
                                                      2010CR0782



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             August 30, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                           For Defendant-Appellant:

    GARY BISHOP                                       SAMMY MONTANEZ, PRO SE
    RICHLAND CO. PROSECUTOR                           #492-270
    JODIE SCHUMACHER                                  Mansfield Correctional Institution
    38 South Park St., 2nd Floor                      1150 N. Main St.
    Mansfield, OH 44902                               Mansfield, OH 44901
Richland County, Case No. 22CA10                                                       2

Delaney, J.

       {¶1} Appellant Sammy Montanez appeals from the December 22, 2021 Order

Overruling Defendant’s Demand for Time Served of the Richland County Court of

Common Pleas. Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

                                   The Richland County case

       {¶2} On November 5, 2010, appellant was charged by indictment with one count

of possession of a deadly weapon while under detention pursuant to R.C. 2923.131(B),

a felony of the first degree. Appellant entered a plea of not guilty and the matter was

scheduled for jury trial, which was continued several times.

       {¶3} On May 10, 2011, appellant changed his plea to one of guilty to an amended

count of attempted possession of a deadly weapon while under detention, a felony of the

second degree. The trial court found appellant guilty and imposed a jointly-recommended

prison term of 2 years, which was to be served concurrently “to current term.” Sentencing

Entry, May 11, 2011.

       {¶4} On November 19, 2021, appellant filed “Defendant’s Demand for Credit for

Time Served.” Appellant asserted that he was serving time in Cuyahoga Common Pleas

Court case number CR-04-454-739; “[h]owever, on July 3, 2014, the Eighth District Court

of Appeals found that [appellant’s] sentence in Cuyahoga County was invalid and vacated

the sentence in its entirety.” Motion, 2. Therefore, appellant argued, when the Richland

County Court of Common Pleas sentenced appellant on May 11, 2011, “it was the only

valid conviction he was serving and should have begun to run from the day of its

imposition.” Motion, 2.
Richland County, Case No. 22CA10                                                           3

       {¶5} The trial court overruled appellant’s motion by judgment entry dated

December 22, 2021.

       {¶6} Appellant now appeals from the trial court’s judgment entry of December

22, 2021.

       {¶7}   Appellant raises one assignment of error:

                               ASSIGNMENT OF ERROR

       {¶8} “THE TRIAL COURT VIOLATED APPELLANT’S RIGHTS PROTECTED

UNDER THE EIGHTH AND FOURTEENTH AMENDMENTS OF THE UNITED STATES

CONSTITUTION AND ARTICLE I SECTION 10 OF THE OHIO CONSTITUTION BY NOT

CREDITING HIM TIME SERVED ON CASE NUMBER 2010-CR-782D WHEN IT WAS

RUN CONSECUTIVE TO A CONVICTION THAT WAS SUBSEQUENTLY VACATED

AND NOT REIMPOSED.”

                                        ANALYSIS

       {¶9} Appellant argues that because the original sentence in his Cuyahoga

County case was vacated, he has already “served” his term in the Richland County case

and should be given credit for two years already served. We disagree.

       {¶10} In the instant case, appellant was sentenced to a 2-year prison term and a

mandatory 3-year term of postrelease control; this sentence was ordered to be served

consecutively to his Cuyahoga County sentence.

       {¶11} On October 30, 2014, appellant was resentenced in the Cuyahoga County

case to an indefinite prison term of 15 years to life, plus a 3-year firearm specification to

run prior to and consecutive with the underlying sentence, for a total indefinite sentence

of 18 years to life. Upon resentencing in Cuyahoga County, appellant received jail time
Richland County, Case No. 22CA10                                                          4

credit in the amount of 3768 days. Appellant’s conviction was not vacated or otherwise

affected; he was resentenced.

       {¶12} Appellant argues he is entitled to jail-time credit essentially eliminating his

Richland County sentence because the Cuyahoga County sentence was a “nullity.” We

note, however, that appellant remains incarcerated upon the underlying Cuyahoga

County conviction of murder and abuse of a corpse. He was resentenced in 2014 on the

Cuyahoga County case.

       {¶13} First, appellant offers no explanation why he filed his motion in 2021 if the

Cuyahoga County resentencing occurred in 2014. Appellant has not raised the issue of

jail-time credit and this issue is subject to res judicata. We have applied the doctrine of

res judicata to a jail-time credit motion that alleges an erroneous legal determination on

such credit. See State v. Moyer, 5th Dist. Guernsey No. 07 CA 18, 2008–Ohio–2166, ¶

14, citing State v. Chafin, 10th Dist. Franklin No. 06AP–1108, 2007–Ohio–1840; State v.

Jones, 5th Dist. Richland No. 15CA109, 2016-Ohio-2790, ¶ 23.

       {¶14} Moreover, we agree with the trial court’s finding that appellant’s time does

not begin to run in the instant case until the Cuyahoga County sentence is completed.

       {¶15} R.C. 2967.191(A) states in pertinent part, “The department of rehabilitation

and correction shall reduce the prison term of a prisoner * * * by the total number of days

that the prisoner was confined for any reason arising out of the offense for which the

prisoner was convicted and sentenced * * *. Appellant has been continuously

incarcerated on the Cuyahoga County case, including during the entire pendency of the

instant case. The incarceration did not “arise out of” the Richland County offense and

appellant is not entitled to credit for same.
Richland County, Case No. 22CA10                                                5

       {¶16} Appellant’s sole assignment of error is overruled.

                                     CONCLUSION

       {¶17} Appellant’s assignment of error is overruled and the judgment of the

Richland County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Baldwin, J., concur.